  Case 2:17-cv-09193-FMO-E Document 110 Filed 06/11/19 Page 1 of 2 Page ID #:3931


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 17-09193-FMO (Ex)                                           Date   June 11, 2019
 Title             LUCY ULIKHANOVA, et al v. COUNTY OF LOS ANGELES, et al




 Present: The                    R. GARY KLAUSNER, UNITED.STATES DISTRICT JUDGE
 Honorable
  Sharon L. Williams (not present)                         Not Reported                          N/A
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                            Not Present
 Proceedings:                 (IN CHAMBERS) EX PARTE APPLICATION TO DISQUALIFY JUDGE
                              OLGUIN (DE 87)

       On May 22, 2019, Plaintiff Lucy Ulikhanova, et al (“Plaintiffs”) filed an Ex Parte Application to
Disqualify Judge Olguin (“Application”). The application was referred to this Court pursuant to General
Order 08-05 and Local Rule 72-5. For the following reasons, the Court DENIES Plaintiffs’ request.

         Under 28 U.S.C. § 455, the Court must determine whether a reasonable person with knowledge
of all the facts would conclude that the judge’s impartiality might reasonably be questioned. United
States v. Conforte, 624 F.2d 869, 881 (9th Cir. 1980). If so, recusal or disqualification is warranted.

        The ground for Plaintiffs’ request is that the Court “gave favorable special treatment to
Defendants and unfavorable special treatment to the Plaintiffs.” (Application, 10:4-5.) In support of her
argument, Plaintiffs set forth (1) email exchanges between Defense Counsel, the Courtroom Deputy
Clerk (“CRD”), and Plaintiffs’ Counsel; and (2) a court order in response to Plaintiffs’ Request for
Clarification.

        Upon review and consideration, the Court finds no question as to Judge Olguin’s impartiality.
With respect to the email exchanges, the thread shows only that the CRD answered Defense Counsel’s
questions regarding motion page limits and assembly and delivery of joint evidentiary appendices on
April 19, 2019 and May 22, 2019, respectively. On May 9, 2019, however, the CRD could not answer
Plaintiffs’ Counsel question regarding oppositions. As stated in her email response, the CRD was unable
to receive guidance on the question from Judge Olguin, as they were in court all day. Plaintiffs’ Counsel
then filed a written request for clarification seeking answers to her questions. The Court issued an order
directing Plaintiffs’ Counsel attention to the Summary Judgment Order, and added a footnote
admonishing Plaintiffs’ Counsel for repeated lack of clarity in her filings.

        The above evidence establishes only that the business of the court involves far more than
Plaintiffs’ case alone. Moreover, Plaintiffs’ evidence depicts the normal functioning of a district court
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 2
  Case 2:17-cv-09193-FMO-E Document 110 Filed 06/11/19 Page 2 of 2 Page ID #:3932
attempting to effectively manage the course of litigation, a responsibility that the court has been tasked
to do.

       In light of the foregoing, the Court finds that Plaintiffs have failed to meet their burden of
showing that a reasonable person with knowledge of all the facts would conclude that Judge Olguin’s
impartiality might reasonably be questioned. The Court DENIES Plaintiffs’ Application.

         IT IS SO ORDERED.
                                                                                              :
                                                           Initials of Preparer




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 2 of 2
